
	

114 S2229 IS: Veterans Scheduling Accountability Act
U.S. Senate
2015-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2229
		IN THE SENATE OF THE UNITED STATES
		
			November 3, 2015
			Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To require the Comptroller General of the United States to conduct audits relating to the timely
			 access of veterans to hospital care, medical
			 services, and other health care from the Department of Veterans Affairs.   
	
	
		1.Short title
 This Act may be cited as the Veterans Scheduling Accountability Act.
		2.Audits by Comptroller General of the United States with respect to health care provided by
 Department of Veterans AffairsThe Comptroller General of the United States shall conduct random, periodic audits of medical facilities of the Department of Veterans Affairs and the Veterans Integrated Service Networks to assess whether such facilities and Networks are complying with all standards imposed by law or by the Secretary of Veterans Affairs with respect to the timely access of veterans to hospital care, medical services, and other health care from the Department.
		
